Title: To George Washington from Captain Bartholomew von Heer, 15 April 1780
From: Heer, Bartholomew von
To: Washington, George


          
            Reading [Pa.] April the 15th 1780
          
          His Excellency the Commander in Chief will be pleased to take in Consideration the following Demands, which I am obliged to represent in a Short petition, wherein it will be mentioned, what foot the Troop wants to be put in; to acquaint your Excellency, That the Troop from the Beginning it was raised till to this Day, has never acted in the Duty of Marechaussée, but has allways performed their Services in Camp & on the Lines, it wishes, that they may be reformed as an independent Troop of Light Horses to the light Infantry, and the Name of Marechaussé would be taken of[f] from them.
          The Offrs likewise beg the favour of his Excellency for new Commissions as an independent Troop, under which Caracter they willing to serve; But as Marechaussée I can assure your Excellency, they will not Serve any longer, Neither I can think, That it lays in my power, that I could serve without offrs. The Troop is in pretty good Order and Horses & Men are Healthy.
          I have petitioned to the Honourable Congress, that the Troop may be put into any of the states, to which I received an Answer, That the Troop belongs to the state of Pensilvania & ordered me to apply to the Honourable Governor of the House of Council, to which Gentlemen I addressed myself & inquired, if any Thing was done in the resp. House for my Troop, the Answer, I received of Him, was, that he did not Know me, neither my Troop, and That a proper Return must be Sent in of the Troop of their Inlistments, in what state they were enlisted, & Said Return must be Specified by the Commander in Chief, then Sent to the Board of War, That the House of the Council may be supplied with them, & then transfered to the House of Assembly; likewise.
          I have petitioned, That we officers may receive the Benefit of Cloaths as well as other Offrs on the Line, & that we may be entitled to draw out of the states stores, to support ourselves in a proper Way as the present Depreciation of the money has brought us in a very difficult Manner of living, That an Officer is not able to support himself with his present Wages.
          We therefore the Officers beg the favour of his Excellency in Shewing us his kindness by Writing to the Governor in Behalf of us & the Troop That the Troop may be entered as a Quota to the State of Pensilvania as an independent Troop if not, that the Troop may be incorporated

in a Regt belonging to the state, whereby we may once know, to who we belong; for which we ever shall pray & recommend us in His Excellency’s favour, in which we remain in Duty bound. Your Excellency Most humble & Obediant Servant
          
            Barthw von Heer Capt.
          
        